As filed with the Securities and Exchange Commission on April 1, 2013 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Douglas G. Hess, President Advisors Series Trust c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Avenue, 5th Floor Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-6609 Registrant's telephone number, including area code Date of fiscal year end:October 31, 2013 Date of reporting period:January 31, 2013 Item 1. Schedules of Investments. Huber Capital Equity Income Fund SCHEDULE OF INVESTMENTS at January 31, 2013 (Unaudited) Shares Value COMMON STOCKS - 100.10% Advertising Agencies - 1.81% Aimia, Inc. (a) $ Aerospace - 1.88% Northrop Grumman Corp. Air Transport - 1.07% FedEx Corp. Aluminum - 0.97% AlcoaInc. Banks: Diversified - 2.71% Bank of America Corp. Chemicals: Diversified - 1.10% BASF SE - ADR Computer Services, Software & Systems - 9.35% CAInc. Microsoft Corp. Oracle Corp. Computer Technology - 2.60% Hewlett Packard Co. Consumer Lending - 3.14% Cash America International, Inc. Diversified Financial Services - 4.84% Citigroup Inc. JPMorgan Chase &Co. Diversified Retail - 1.50% Wal-Mart Stores, Inc. Electronic Components - 1.01% TE Connectivity Ltd. Engineering & Contracting Services - 1.85% FluorCorp. KBR,Inc. Financial Data & Systems - 4.57% Mastercard, Inc. - Class A Western Union Co. Foods - 4.44% ConAgra Foods, Inc. Herbalife Ltd. (a) Tyson Foods,Inc. - Class A Homebuilding - 1.03% LennarCorp. - Class B Household Equipment & Products - 2.39% Tupperware Brands Corp. Insurance: Life - 6.03% CNO Financial Group, Inc. Insurance: Multi-Line - 3.65% American International Group, Inc. (b) Insurance: Property-Casualty - 3.03% XL Group PLC Oil Well Equipment & Services - 4.88% Ensco PLC - Class A (a) Oil: Crude Producers - 1.97% Chesapeake Energy Corp. ConocoPhillips Oil: Integrated - 3.98% Exxon Mobil Corp. Royal Dutch Shell PLC - Class A - ADR Pharmaceuticals - 13.54% Actavis, Inc. (b) Eli Lilly & Co. Merck & Co., Inc. Pfizer, Inc. Specialty Retail - 1.28% Home Depot,Inc. Steel - 1.55% Carpenter Technology Corp. Tobacco - 3.99% Philip Morris International, Inc. Utilities: Electrical - 7.59% American Electric Power Co., Inc. Entergy Corp. Exelon Corp. NextEra Energy, Inc. Utilities: Telecommunications - 2.35% Vodafone Group PLC - ADR TOTAL COMMON STOCKS (Cost $30,892,342) SHORT-TERM INVESTMENTS - 0.24% Fidelity Institutional Tax-Exempt Portfolio - Class I, 0.01% (c) First American Tax Free Obligations Fund - Class Z, 0.01% (c) TOTAL SHORT-TERM INVESTMENTS (Cost $86,047) Total Investments in Securities (Cost $30,978,389) - 100.34% Liabilities in Excess of Other Assets - (0.34)% ) NET ASSETS - 100.00% $ ADR American Depository Receipt (a) Foreign issued security. (b) Non-income producing security. (c) Rate shown is the 7-day annualized yield as of January 31, 2013. Huber Capital Small Cap Value Fund SCHEDULE OF INVESTMENTS at January 31, 2013 (Unaudited) Shares Value COMMON STOCKS - 90.39% Aluminum - 2.23% Kaiser Aluminum Corp. $ Asset Management & Custodian - 5.95% Artio Global Investors, Inc. Virtus Investment Partners, Inc. (a) Banks: Diversified - 1.52% Park Sterling Corp. (a) Chemicals: Specialty - 3.50% Innospec, Inc. (a) Commercial Vehicles & Parts - 0.84% Miller Industries, Inc. Consumer Lending - 5.79% Cash America International, Inc. EZCORP, Inc. - Class A (a) Nelnet,Inc. - Class A Containers & Packaging - 0.97% UFP Technologies,Inc. (a) Diversified Manufacturing Operations - 4.72% A. M. Castle &Co. (a) Harsco Corp. Engineering & Contracting Services - 0.64% Argan,Inc. (a) Financial Data & Systems - 4.94% Global Cash Access Holdings, Inc. (a) Foods - 0.11% Overhill Farms, Inc. (a) Health Care Facilities - 1.49% Tenet Healthcare Corp. (a) Homebuilding - 1.79% LennarCorp. - Class B Household Equipment & Products - 2.59% Tupperware Brands Corp. Insurance: Life - 5.78% CNO Financial Group, Inc. Insurance: Property-Casualty - 3.68% XL Group PLC Leisure Time - 2.14% Callaway Golf Co. Interval Leisure Group, Inc. Machinery: Industrial - 1.10% Armtec Infrastructure Trust Unit (a)(b)(d) Metal Fabricating - 1.28% Mueller Water Products, Inc. - Class A Metals & Mining: Diversified - 3.01% Uranium Energy Corp. (a) Office Supplies Equipment - 2.01% Lexmark International, Inc. - Class A Oil Well Equipment & Services - 2.72% Cal Dive International, Inc. (a) Superior Energy Services, Inc. (a) Paper - 1.70% Kapstone Paper and Packaging Corp. (a) Pharmaceuticals - 2.19% Endo Health Solutions, Inc. (a) Real Estate Investment Trusts (REITs) - 8.56% CapLease,Inc. Government Properties Income Trust Granite Real Estate Investment Trust (b) Rental & Leasing Services: Consumer - 3.33% Rent-A-Center,Inc. Restaurants - 2.84% Boston Pizza Royalties Income Fund (b) Pizza Pizza Royalty Corp. (b) Second Cup Royalty Income Fund Unit (b) Specialty Retail - 1.00% Wet Seal, Inc. (a) Steel - 1.76% Carpenter Technology Corp. Telecommunication Equipment - 1.99% Arris Group, Inc. (a) Textiles, Apparel & Shoes - 3.15% Iconix Brand Group, Inc. (a) Utilities: Electrical - 5.07% Great Plains Energy, Inc. NV Energy, Inc. Portland General Electric Co. TOTAL COMMON STOCKS (Cost $57,697,447) SHORT-TERM INVESTMENTS - 9.47% Fidelity Institutional Tax-Exempt Portfolio - Class I, 0.01% (c) First American Tax Free Obligations Fund - Class Z, 0.01% (c) TOTAL SHORT-TERM INVESTMENTS (Cost $7,393,409) Total Investments in Securities (Cost $65,090,856) - 99.86% Other Assets in Excess of Liabilities - 0.14% NET ASSETS - 100.00% $ ADR American Depository Receipt (a) Non-income producing security. (b) Foreign issued security. (c) Rate shown is the 7-day annualized yield as of January 31, 2013. (d) Security is considered illiquid.As of January 31, 2013, the value of these investments was $859,906 or 1.10% of net assets. Huber Capital Diversified Large Cap Value Fund SCHEDULE OF INVESTMENTS at January 31, 2013 (Unaudited) Shares Value COMMON STOCKS - 80.38% Banks: Diversified - 2.39% Bank of America Corp. $ Beverage: Soft Drinks - 1.07% Coca Cola Co. Chemicals: Diversified - 0.97% BASF SE - ADR Computer Services, Software, & Systems - 5.24% Microsoft Corp. Oracle Corp. Consumer Lending - 3.68% Cash America International, Inc. Diversified Financial Services - 4.73% Citigroup Inc. JPMorgan Chase &Co. Diversified Retail - 2.01% Wal-Mart Stores, Inc. Electronic Components - 1.12% TE Connectivity Ltd. Engineering & Contracting Services - 1.20% KBR,Inc. Financial Data & Systems - 4.73% 95 Mastercard, Inc. - Class A Foods - 5.23% Herbalife Ltd. (a) Homebuilding - 1.27% LennarCorp. - Class B Insurance: Life - 5.42% CNO Financial Group, Inc. Insurance: Multi-Line - 2.90% American International Group, Inc. (b) Insurance: Property-Casualty - 1.60% XL Group PLC Oil Well Equipment & Services - 6.10% Ensco PLC - Class A (a) Oil: Crude Producers - 1.36% Chesapeake Energy Corp. Pharmaceuticals - 8.60% Actavis, Inc. (b) Merck & Co., Inc. Pfizer, Inc. Scientific Instruments: Control & Filter - 1.50% Flowserve Corp. Specialty Retail - 1.28% Home Depot,Inc. Steel - 4.02% Carpenter Technology Corp. Tobacco - 4.23% Philip Morris International, Inc. Utilities: Electrical - 5.80% Entergy Corp. Exelon Corp. Utilities: Telecommunications - 3.93% Vodafone Group PLC - ADR TOTAL COMMON STOCKS (Cost $805,387) SHORT-TERM INVESTMENTS - 8.52% Fidelity Institutional Tax-Exempt Portfolio - Class I, 0.01% (c) First American Tax Free Obligations Fund - Class Z, 0.01% (c) TOTAL SHORT-TERM INVESTMENTS (Cost $88,811) Total Investments in Securities (Cost $894,198) - 88.90% Assets in Excess of Other Liabilities - 11.10% NET ASSETS - 100.00% $ ADR American Depository Receipt (a) Foreign issued security. (b) Non-income producing security. (c) Rate shown is the 7-day annualized yield as of January 31, 2013. Huber Capital Funds Notes to Schedule of Investments January 31, 2013 (Unaudited) Note 1 – Securities Valuation The Huber Capital Funds’ (the “Funds”) investments in securities are carried at their fair value. Equity securities that are primarily traded on a national securities exchange shall be valued at the last sales price on the exchange on which they are primarily traded on the day of valuation or, if there has been no sale price on such day, at the mean between the bid and asked prices. Securities primarily traded in the NASDAQ Global Market System for which market quotations are readily available shall be valued using the NASDAQ Official Closing Price (“NOCP”). If the NOCP is not available, such securities shall be valued at the last sale price on the day of valuation, or if there has been no sale on such day, at the mean between the bid and asked prices. Over-the-counter securities which are not traded in the NASDAQ Global Market System shall be valued at the most recent sales price.The values for foreign securities are reported in local currency and converted to U.S. dollars using currency exchange rates.Exchange rates are provided daily by a recognized independent pricing agent.Investments in open-end mutual funds are valued at their net asset value per share.To the extent these securities are actively traded and valuation adjustments are not applied, they are categorized in level 1 of the fair value hierarchy. Short-term securities having a maturity of 60 days or less are valued at their amortized cost, which approximates market value.To the extent the inputs are observable and timely, these securities would be classified in level 2 of the fair value hierarchy. Securities for which market quotations are not readily available or if the closing price does not represent fair value, are valued following procedures approved by the Board of Trustees (“Board”). These procedures consider many factors, including the type of security, size of holding, trading volume and news events.Fair valuation may also be used for securities that are subject to legal or contractual restrictions on resale, securities for which no or limited trading activity has occurred for a period of time, or securities that are otherwise deemed to be illiquid.Depending on the relative significance of the valuation inputs, these securities may be classified in either level 2 or level 3 of the fair value hierarchy. The Board has delegated day-to-day valuation issues to a Valuation Committee which is comprised of one or more trustees and representatives from U.S. Bancorp Fund Services, LLC, the Funds’ administrator.The function of the Valuation Committee is to value securities where current and reliable market quotations are not readily available.All actions taken by the Valuation Committee are reviewed and ratified by the Board. The Funds have adopted authoritative fair value accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value, a discussion in changes in valuation techniques and related inputs during the period and expanded disclosure of valuation levels for majority security types.These inputs are summarized in the three broad levels listed below: · Level 1 – Unadjusted quoted prices in active markets for identical assets or liabilities that the Funds have the ability to access. · Level 2 - Observable inputs other than quoted prices included in level 1 that are observable for the asset or liability, either directly or indirectly.These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. · Level 3 - Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities.The following is a summary of the inputs used to value the Funds’ securities as of January 31, 2013: Diversified Large Cap Value Fund Level 1 Level 2 Level 3 Total Common Stocks Consumer Discretionary $- $- Consumer Staples - - Energy - - Financial Services - - Health Care - - Materials & Processing - - Producer Durables - - Technology - - Utilities - - Total Common Stocks - - Short-Term Investments - - Total Investments in Securities $- $- Equity Income Fund Level 1 Level 2 Level 3 Total Common Stocks Consumer Discretionary $ - $- Consumer Staples - - Energy - - Financial Services - - Health Care - - Materials & Processing - - Producer Durables - - Technology - - Utilities - - Total Common Stocks - - Short-Term Investments - - Total Investments in Securities $ - $- Small Cap Value Fund Level 1 Level 2 Level 3 Total Common Stocks Consumer Discretionary $- $- Consumer Staples - - Energy - - Financial Services - - Health Care - - Materials & Processing - - Producer Durables - Technology - - Utilities - - Total Common Stocks - Short-Term Investments - - Total Investments in Securities $- Refer to the Funds’ Schedule of Investments for a detailed break-out of common stocks by industry classification.Transfers between levels are recognized at January 31, 2013, the end of the reporting period.The Funds recognized no transfers to/from Level 1 or Level 2.There were no Level 3 securities held in the Funds during the period ended January 31, 2013. Note 2 – Federal Income Taxes The cost basis of investments for federal income tax purposes at January 31, 2013 was as follows*: Diversified Large Cap Value Fund Cost of investments $ Gross unrealized appreciation $ Gross unrealized depreciation ) Net unrealized appreciation $ * Because tax adjustments are calculated annually, the above table does not include tax adjustments. The cost basis of investments for federal income tax purposes at January 31, 2013 was as follows**: Equity Income Fund Cost of investments $ Gross unrealized appreciation $ Gross unrealized depreciation ) Net unrealized appreciation $ Small Cap Value Fund Cost of investments $ Gross unrealized appreciation $ Gross unrealized depreciation ) Net unrealized appreciation $ **Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Funds’ previous fiscal year end.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Funds’ most recent annual report. Note 3 – Illiquid Securities A security may be considered illiquid if it lacks a readily available market.Securities are generally considered liquid if they can be sold or disposed of in the ordinary course of business within seven days at approximately the price at which the security is valued by a Fund.Illiquid securities may be valued under methods approved by the Funds’ Board of Trustees as reflecting fair value.Each Fund intends to invest no more than 15% of its net assets in illiquid securities.At January 31, 2013, the Small Cap Value Fund had investments in illiquid securities with a total value of $859,906 or 1.10% of net assets. Information concerning these illiquid securities is as follows: Shares Dates Acquired Cost Basis Armtec Infrastructure Trust Unit 10/08 – 1/13 Item 2. Controls and Procedures. (a) The Registrant’s President/Principal Executive Officer and Treasurer/Principal Financial Officer have concluded that the Registrant's disclosure controls and procedures (as defined in Rule30a-3(c) under the Investment Company Act of 1940 (the “1940 Act”)) (17 CFR 270.30a-3(c)) are effective as of a date within 90 days of the filing date of the report that includes the disclosure required by this paragraph, based on the evaluation of these controls and procedures required by Rule30a-3(b) under the 1940 Act (17 CFR 270.30a-3(b)) and Rule 13a-15(b) or Rule15d-15(b) under the Securities Exchange Act of 1934, as amended (17 CFR 240.13a-15(b) or 240.15d-15(d)). (b) There were no changes in the Registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) (17 CFR 270.30a-3(d))that occurred during the Registrant's last fiscal quarter that has materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. Separate certifications for each principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the 1940 Act (17 CFR 270.30a-2(a)).Filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Advisors Series Trust By (Signature and Title)*/s/ Douglas G. Hess Douglas G. Hess, President Date­­ 3/12/2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title)* /s/ Douglas G. Hess Douglas G. Hess, President Date 3/12/2013 By (Signature and Title)* /s/ Cheryl L. King Cheryl L. King, Treasurer Date 3/12/2013 * Print the name and title of each signing officer under his or her signature.
